MEMORANDUM **
Tomas Amilcar Funez, a native and a citizen of Honduras, petitions for review of a decision of the Board of Immigration *934Appeals, affirming without opinion the immigration judge’s (“IJ”) denial of asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Pursuant to 8 C.F.R. § 1003.1(e)(4)(ii) we review the IJ’s order as the final agency decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence the IJ’s determination that Funez failed to establish a well-founded fear of future persecution, see Andriasian v. INS, 180 F.3d 1033, 1040 (9th Cir.1999), and we deny Funez’s petition for review.
Substantial evidence supports the IJ’s determination that Funez does not possess a well-founded fear of future persecution because his friends and family continue to live unmolested in Honduras, see Hakeem, v. INS, 273 F.3d 812, 816 (9th Cir.2001), and he failed to show the government would not protect him, see Singh v. INS, 134 F.3d 962, 967 n. 9 (9th Cir.1998), or that he could not safely and reasonably relocate within Honduras, see Melkonian v. Ashcroft, 320 F.3d 1061, 1069 (9th Cir.2003).
We lack jurisdiction to consider Funez’s argument that he fears persecution based on political neutrality because he failed to exhaust this claim before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004). Furthermore, we do not consider the basis of Funez’s alleged fear given his failure to show the existence of a well-founded fear.
Funez is also ineligible for withholding of removal, as he failed to show that “it is more likely than not that he would be subject of persecution on one of the specified grounds.” Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001).
Funez’s motion to cite additional authority, filed on October 21, 2004, is granted. The clerk shall file the additional citations served October 20, 2004.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.